     Case 2:17-cv-01890-WBS-DB Document 30 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ANTHONY EVANS,                             No. 2:17-cv-1890 WBS DB P
12                       Plaintiff,
13           v.                                          ORDER
14    CDCR,
15                       Defendants.
16

17          Plaintiff is a state prisoner who was proceeding pro se and in forma pauperis with a civil

18   rights action. On April 26, 2018, this case was closed for plaintiff’s failure to prosecute. (See

19   ECF Nos. 14,15.) Plaintiff’s motion to re-open the case was denied on August 7, 2019. (See

20   ECF No. 21.)

21          On July 10, 2020, plaintiff filed a document in which he challenges this court’s orders

22   granting plaintiff in forma pauperis status, notifying plaintiff that he was obligated to pay the

23   $350 filing fee, and requiring CDCR to send payments to the court from plaintiff’s prison trust

24   account each time the amount in the account exceeds $10.00, until the statutory filing fee of

25   $350.00 is paid in full. (See Orders filed Sept. 29, 2018 (ECF Nos. 9, 10).) Plaintiff contends

26   that CDCR has changed its indigent minimum threshold to $25.00. Therefore, plaintiff questions

27   whether this court may legally continue to take payments from plaintiff’s trust account each time

28   ////
                                                        1
     Case 2:17-cv-01890-WBS-DB Document 30 Filed 11/16/20 Page 2 of 2


 1   that account exceeds $10.00. He asks this court to stay payments from his trust account pending
 2   an investigation.
 3            Plaintiff is advised that CDCR is required by statute to make payments from plaintiff’s
 4   account when it exceeds $10.00. Pursuant to 28 U.S.C. § 1915(b)(2):
 5                      After payment of the initial partial filing fee, the prisoner shall be
                        required to make monthly payments of 20 percent of the preceding
 6                      month’s income credited to the prisoner’s account. The agency
                        having custody of the prisoner shall forward payments from the
 7                      prisoner's account to the clerk of the court each time the amount in
                        the account exceeds $10 until the filing fees are paid.
 8
     Accordingly, this court’s order requiring payment from plaintiff’s trust account was, and
 9
     continues to be, required by statute and a stay of the payment order is not appropriate.
10
              For these reasons, plaintiff’s motion to stay this court’s payment order (ECF No. 26) is
11
     denied.
12
     Dated: November 16, 2020
13

14

15

16

17

18

19

20
     DLB:9
     DB/prisoner-civil rights/evan1890.stay or
21

22

23

24

25

26

27

28
                                                           2
